Vie

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case (i CD NBWwes@ib040 )
Sheet | (S/ NY
r Lo | = i
\Z a
Ae, a) |
UNITED STATES DISTRICT COURFZ&* By
NOFSSCEWENGUTA AY
a SRN DISTRICT « Co
Western District Of New York SSO TRIG =
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
Gene Clark Foland Case Number: = 1:12CR00125-004
)  USMNumber: 18076-001
) James P. Harrington, Jesse Colton Pyle,
) Jan Michael Harrington
Defendant’s Attorney
THE DEFENDANT:
pleaded guilty to count 1 of the Indictment
C) pleaded nolo contendere to count(s)
which was accepted by the court.
LC) was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1349, Conspiracy to Commit Wire Fraud 08/14/2009 1
18 U.S.C. § 1343
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
[1 The defendant has been found not guilty on count(s) - - _
Xl Count(s) 2 -31 ofthe Indictment OO is are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 
 

15, 2019

ate of Ipposition of Judgment

    

Honorable Elizabeth A. Wolford, U.S. District Judge
Name and Title of Judge

January 17, 2019

Date
 

AO 245B (Rev. 11/16) Judgment in a Criminal Case NBWi/js (18040)
Sheet 4 — Probation
Judgment—Page 2 of 6
DEFENDANT: Gene Clark Foland
CASE NUMBER: 1:12CR00125-004
PROBATION
You are hereby sentenced to probation for a term of: Three (3) years
MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

4. &
O

C)
x

oo ID

The above drug testing condition is suspended, based on the court’s determination that you
pose a low risk of future substance abuse. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
are a student, or were convicted of a qualifying offense. (check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)
You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

 

 
AO 245B (Rev, 11/16) Judgment in a Criminal Case NBW/js (18040)
Sheet 4A — Probation
Judgment—Page 3 of 6

DEFENDANT: Gene Clark Foland
CASE NUMBER: 1:12CR00125-004

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view. |

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change |
or expected change. j

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

Upon a finding of a violation of probation or supervised release, I understand that this court may (1) revoke supervision, (2) extend the terms
of supervision, and/or (3) modify the conditions of probation or supervised release. A U.S. probation officer has instructed me on the
conditions specified by the court and has provided me with a written copy of this judgment containing these conditions. For further
information regarding these conditions, see Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date _

 

 

U.S. Probation Officer’s Signature Date

 

 
AO 245B (Rev. 11/16) Judgment in a Criminal Case NBWijs (18040)
Sheet 4C — Probation

 

Judgment—Page 4 of 6
DEFENDANT: GeneClark Foland

CASE NUMBER: 1:12CR00125-004

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall submit to a search of his person, property, vehicle, place of residence or any other property under his control, based
upon reasonable suspicion, and permit confiscation of any evidence or contraband discovered.

The defendant shall provide the U.S. Probation Office with access to any requested personal and/or business financial information. The
U.S. Probation Office is authorized to release pre-sentence and post-sentence financial information submitted by the defendant to the U.S.
Attorney's Office for use in the collection of any unpaid fine or restitution. If restitution or a fine is owed, the defendant shall notify the
U.S. Probation Office of any assets received and shall not disburse his interest in any assets, including, but not limited to, income tax refunds,
inheritance, insurance and lawsuit settlements, or gambling winnings without the approval of the U.S. Probation Office.

While a fine or restitution balance is outstanding, the defendant shall not incur any form of debt including, but not limited to, use of existing
credit cards, new credit cards, lines of credit, mortgages or private loans without the approval of the U.S. Probation Office.

The defendant shall be prohibited from being self-employed and establishing any business and/or corporate entity throughout his term of
supervised release without the permission of the probation office. These entities include but are not limited to the establishment of a
DBA/fictitious name, a corporation partnership, S-Corporation, and involvement as an investor or “silent partner.”

The defendant shall comply with the conditions of the Location Monitoring Program (home detention component) for a period of six (6)
months. The defendant shall wear (an) electronic monitoring device(s) and shall follow the monitoring procedures as outlined in Probation
Form 61. The defendant is required to contribute to the cost of services rendered (co-payment).

The defendant shall perform 75 hours of community service.

 
AO 245B (Rev. 11/16) Judgment in a Criminal Case NBWi/js (18040)
Sheet 5 — Criminal Monetary Penalties

Judgment—Page 5 of 6
DEFENDANT: Gene Clark Foland
CASE NUMBER: 1:12CR00125-004

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100 $ 0 $ 0 $ 161,631
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
O1_ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
See Attached Spreadsheet $161,631 $161,631
TOTALS $ 161,631 $ 161,631

(1 Restitution amount ordered pursuant to plea agreement $

(The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the fifteenth
day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to penalties for
delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived forthe L] fine restitution.

(] the interest requirement forthe [] fine restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

 
AO 245B (Rev. 11/16) Judgment in a Criminal Case NBWi/js (18040)
Sheet 6 — Schedule of Payments

 

Judgment — Page 6 of 6
DEFENDANT: GeneClark Foland
CASE NUMBER: 1:12CR00125-004
SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A (Lump sum payment of $ due immediately, balance due
1) not later than , or

LJ  inaccordance Oc, O D, oO E,or ( F below; or

B Payment to begin immediately (may be combined with O CG, Ol D,or F below); or

C (© Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (J Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F  & Special instructions regarding the payment of criminal monetary penalties:

The defendant shall pay a special assessment of $100, which shall be due immediately. If incarcerated, payment shall begin under the
Bureau of Prisons Inmate Financial Responsibility Program. Payments shall be made to the Clerk, U.S. District Court (WD/NY), 2
Niagara Square, Buffalo, New York 14202.

Pursuant to 18 U.S.C. §3663A, it is ordered that the defendant make restitution to the victims in the amount of $161,631. The restitution
is due immediately. Interest on the restitution is waived. Restitution will be joint and several with Arnold Wrobel (1:12CR00125-001),
Martin Rhys Jones (1:12CR00125-002), Monica Romaszko (1:12CR00125-003), Jeffrey G. Klein (1:12CR00125-005), Walter Tatum
(1:12CR00125-006), Joel Marcus (1:12CR00125-007), Saad Shuaib (1:12CR00125-008), David Cole (1:12CR00125-009), Raymond
Malizio (1:12CR00125-010), Jamie Lee Church (1:12CR00125-012), and any other co-defendants or related cases involving the same
victims and/or loss amounts. After considering the factors set forth in 18 U.S.C. §3664(f)(2), the defendant shall make monthly payments
at a rate of 10% of monthly gross income while on supervision.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Ki Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Arnold Wrobel (1:12CR00125-001); Martin Rhys Jones (1:12CR00125-002); Monica Romaszko (1:12CR00125-003); Jeffrey G.
Klein (1:12CR00125-005); Walter Tatum (1:12CR00125-006); Joel Marcus (1:12CR00125-007); Saad Shuaib (1:12CR00125-008);
David Cole (1:12CR00125-009); Raymond Malizio (1:12CR00125-010); Jamie Lee Church (1:12CR00125-012),

[} The defendant shall pay the cost of prosecution.
[] The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the property set forth in Section IX of the Plea Agreement to the United States.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A | B C D
1 |Victim Loss Amounts
2 $161,631.00
3
4 % of Individual
5 Victim Amount Total Loss Loss Amt
6 IRA. $3,140]  0.1084% $175.18
7 ICA. $4,400) 0.1519% $245.48
8 IRVA. $3,775|  0.1303% $210.61
9 Icr.A. $11,384|  0.3929% $635.11
TO IM.A. $15,630|  0.5395% $872.00
11 |M.B. $3,640|  0.1256% $203.08
12 IRB. $5,930|  0.2047% $330.83
13 |V.B. $30,410]  1.0497% $1,696.58
14 |BGB.&AMB. $3,109]  0.1073% $173.45
T5 IGIB. $10,700! 0.3693% $596.95
16 ITB. $14,870|  0.5133% $829.60
1/ |W.B. $3,140 0.1084% $175.18
18 |P.B. $3,815|  0.1317% $212.84
TO INC. $4,978  0.1718% $277.69
20 IR.C. $4.197|  0.1449% $234.15
21 IGG. $31,552|1.0891% $1,760.29
22 J.C. $6,641|  0.2292% $370.50
23 IT.C. $25,030|  0.8640% $1,396.42
24 |PC. $19,140|  0.6607% $1,067.82

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A B C D
25 |C.C. $42,300 1.4601% $2,359.92
26 [Pe. C. & J.C. $9,150] 0.3158% $510.48
27 IGC. $12,890]  0.4449% $719.13
28 |M.C. $66,700|  2.3023% $3,721.20
29 IN.C. $3,910]  0.1350% $218.14
30 |Jo. C. $9,600] 0.3314% $535.58
37 |D.c. $35,070 1.2105% $1,956.56
32 |J.E.C. $12,518]  0.4321% $698.38
33 |G.C. $27,490]  0.9489% $1,533.67
34 |R.D. $16,900]  0.5833% $942.85
395 |Ro. D. $21,650 0.7473% $1,207.85
36 JAD. $16,150]  0.5574% $901.01
37 {AI. D. $44,229 4.5266% $2,467.51
38 |G.E. $3,600 0.1243% $200.84
39 |B-F. $8,644 0.2984% $482.25
40 |T-F. $9,984]  0.3446% $557.00
41 IGF. $30,000]  1.0355% $1,673.70
42 |J.F. $80,150]  2.7665% $4,471.57
43 |H-F. $9,140] 0.3155% $509.92
44 |Br.G. $17,709]  0.6113% $987.99
45 |A.G. $16,950] 0.5851% $945.64
46 [D.M.H. $4,940]  0.1705% $275.60
47 |D.H. $46,400 1.6016% $2,588.66
48 KH. $3,920| 0.1353% $218.70
49 |E.H. $9,300]  0.3210% $518.85
50 [R.u. $362,955] 12.5281% $20,249.28
57 [K.J. $3,450] 0.1191% $192.48
52 |I.J. $9,539| 0.3293% $532.18
53 [T.J. $40,150 1.3859% $2,239.97
54 S.J. $10,200] 0.3521% $569.06
55 |IK. $9,600] 0.3314% $535.58
56 [H.K. & MK. $3,320| 0.1146% $185.22
57 |G.K. $30,000 1.0355% $1,673.70
58 [N.K. $87,480]  3.0195% $4,880.51
59 |E.K. $6,150]  0.2123% $343.11
60 [D.L. $3,150]  0.1087% $175.74
67 [PLL $24,980|  0.8622% $1,393.64
62 |D.M. $10,001 0.3452% $557.97
63 |R.M. $11,050[ 0.3814% $616.48
64 [I.M. $3,465| 0.1196% $193.31
65 |C.M. $7,340]  0.2534% $409.50
66 |De. M. $5,350| 0.1847% $298.48
67 |[Da. M. $8,259| 0.2851% $460.75
68 |Cr.M. $24,070 0.8308% $1,342.87
69 |N.M. $40,000 1.3807% $2,231.60
70 |G.M. $418,718] 14.4529% $23,360.30
771 /DN. $4,212] 0.1454% $235.00
72 |Der. N. $4,490| 0.1550% $250.50
13 |C.O. $10,130|  0.3497% $565.15
14 |MP. $4,650]  0.1605% $259.42
5 IAP. $34,450 1.1891% $1,921.97
76 IJ.P. $3,400]  0.1174% $189.69
77 |RP. $142,325] 4.9126% $7,940.32

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A B C D
18 |B.R. $40,972| 1.4142% $2,285.83
79 [M.R. $3,290] 0.1136% $183.55
OJRR. $14,935] 0.5155% $833.20
87 AR. $36,175|  1.2486% $2,018.20
82 [N.R. $18,890]  0.6520% $1,053.87
83 [L.R. $4,140]  0.1429% $230.97
84 [J.S. $8,780] 0.3031% $489.84
85 |J.F.S. $8,280] 0.2858% $461.94
6 |B.S. $6,000]  0.2071% $334.74
87 |J.D.S. $34,968]  1.2070% $1,950.87
88 |C.S. $6,600] 0.2278% $368.21
89 |J.P.S. $9,990) 0.3448% $557.34
0 |[Br.Sy. $25,150] 0.8681% $1,403.12
97 |C.T. $3,140] 0.1084% $175.18
92 |G.T. $11,351 0.3918% $633.28
93 JA. T.-C. $6,900] 0.2382% $384.95
4 |s.T. $30,400 1.0493% $1,696.02
5 |B.T. $6,140] 0.2119% $342.55
6 J.T. $7,750| 0.2675% $432.37
97 |G.E.T. $6,250| 0.2157% $348.69
8 |K.T. & MT. $62,480] 2.1566% $3,485.76
O9 JAY. $41,795| 1.4426% $2,331.74
O]U.W. & P.W. $4,650| 0.1605% $259.42
TOTIN.W. & M.W. $9,780| 0.3376% $545.63
2/P.R.W. $248,060| 8.5623% $13,839.28
3IP.R.W. $129,186]  4.4591% $7,207.29
4/B.Y. $18,420] 0.6358% $1,027.65
T05/B.z. $5,000]  0.1726% $278.95
T06
- $2,897,130] 100.0000% $161,631.00

 

 

 

 
